Exhibit 10.1
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
May 2, 2008 (the “Effective Date”), by and between WARWICK VALLEY TELEPHONE
COMPANY (the “Company”) and DUANE W. ALBRO (“Executive”).

1.   Employment.

The Company hereby agrees to employ Executive, and Executive hereby agrees to be
employed by the Company, upon the terms and subject to the conditions set forth
in this Agreement.

2.   Term of Employment.   (a)   The period of Executive’s employment under this
Agreement shall begin as of the Effective Date and shall continue until
April 30, 2010 (the “Initial Term”), and shall be renewed automatically for
successive one-year periods thereafter (each, a “Renewal Period”), unless
Executive or the Company gives written notice of nonrenewal to the other at
least sixty (60) days before the expiration of the Initial Term or any
subsequent Renewal Period.   (b)   Notwithstanding the foregoing, Executive’s
employment may be terminated by the Company or by Executive at any time for any
reason.   (c)   As used in this Agreement, the term “Employment Term” refers to
Executive’s period of employment from the Effective Date until the date his
employment terminates.   3.   Duties and Responsibilities.   (a)   The Company
will employ Executive as its President and Chief Executive Officer. In such
capacity, Executive shall perform the customary duties and have the customary
responsibilities of such positions and such other duties as may be assigned to
Executive from time to time by the Board of Directors of the Company (the
“Board”). Executive will exercise his judgment in accordance with the highest
ethical standards.   (b)   Executive agrees to faithfully serve the Company,
devote his full working time, attention and energies to the business of the
Company, its subsidiaries and affiliated entities, and perform the duties under
this Agreement to the best of his abilities.   (c)   Executive agrees (i) to
comply with all applicable laws, rules and regulations; (ii) to comply with the
Company’s rules, procedures, policies, requirements, and directions; and (iii)
not to engage in any other business or employment without the written consent of
the Company except as otherwise specifically provided herein.   (d)   Executive
acknowledges that he has received a copy of the Company’s Code of Ethics, that
he has read the Code of Ethics and that this Agreement does not supersede that
policy.

 



--------------------------------------------------------------------------------



 



4.   Compensation and Benefits.   (a)   Base Salary. During the Employment Term,
the Company shall pay Executive a base salary at the annual rate of $270,000 per
year or such higher rate as may be determined annually by the Company (“Base
Salary”). Such Base Salary, less applicable withholdings, shall be paid in
accordance with the Company’s standard payroll practice for executives. The Base
Salary set forth in this Agreement shall be retroactive to May 2, 2008; the
difference between the base salary paid from May 2, 2008 and the Base Salary set
forth in this Agreement will be paid, less applicable withholdings, in the first
pay period following execution of this Agreement.   (b)   Annual Bonus. During
the Employment Term, Executive will be eligible to receive an Annual Bonus each
year, as determined in accordance with the Applicable Plan approved by the
Company for executives for such year. The Applicable Plan for 2008 is attached
hereto as Appendix A and the Applicable Plan for 2009 and subsequent years will
be determined by the Company at its sole discretion. The Company has the right
to change or eliminate the Applicable Plan at any time. The Annual Bonus to be
paid to Executive in 2009 shall be based on the Company’s financial performance
in 2008, continuing in like progression with the Annual Bonus to be paid in any
year based on the Company’s prior year’s performance. Such Annual Bonus, less
applicable withholdings, shall be paid on the January 1st immediately following
the year to which the Annual Bonus relates, or as soon as administratively
practicable thereafter, but no later than December 31st of such following year.
Except as otherwise provided by Section 7, in order to be eligible to receive
payment of any portion of an Annual Bonus, Executive must be actively employed
by the Company on the payment date. Notwithstanding the foregoing, Executive
acknowledges that whether any Annual Bonus is to be paid for a given year and
the amount of that Annual Bonus is completely at the discretion of the Company.
  (c)   Incentive Compensation. Executive shall be eligible to participate in
and receive incentive compensation (“Incentive Compensation”) under the
Company’s incentive compensation plans generally made available to other
executives at a level commensurate with his position and in accordance with and
subject to the terms of such plans. The Incentive Compensation for 2008 is set
forth on Appendix A and the Incentive Compensation for 2009 and subsequent years
will be determined by the Company at its sole discretion. Notwithstanding the
foregoing, Executive acknowledges that the grant of awards under the Company’s
incentive compensation plans is completely at the discretion of the Company.  
(d)   Benefit Plans, Fringe Benefits and Vacation. Executive shall be eligible
to participate in any 401(k) savings plan generally made available by the
Company to other executives in accordance with the eligibility requirements of
such plans and subject to the terms and conditions set forth in such plans,
except for any pension benefit. Executive shall be eligible to participate in
any health and welfare plans made available to other executives, including, but
not limited to, any medical and dental benefits plan, life insurance plan,
short-term and long-term disability plans, or other executive benefit or fringe
benefit plan. Executive will also be eligible to receive at least four (4) weeks
of vacation per calendar year, accrued and earned on a daily basis, as well as
other types of paid time-off

Page 2 of 18



--------------------------------------------------------------------------------



 



    (e.g., holidays, personal days, absence due to illness, etc.) according to
the Company’s vacation and paid time-off policy.

(e)   Housing and Travel Allowance. Executive has affirmed his plan to maintain
a residence in the community served by the Company. To defray the costs to
Executive of this additional residence, and the cost of occasional commutes
between his current home and Company offices, the Company will provide Executive
with a Housing and Travel Allowance of $2,000 per month for the duration of his
employment under this Agreement. The Company shall also pay Executive a tax
gross-up benefit on the Housing and Travel Allowance in an amount such that,
after the withholding of all federal and state income and employment taxes with
respect to the Housing and Travel Allowance and the tax gross-up benefit,
Executive will be in the same after-tax economic position that Executive would
have been in had the Housing and Travel Allowance not been subject to such
taxes. The Housing and Travel Allowance and tax-gross up benefit for a given
month shall be paid to Executive on the first day of such month, or as soon as
administratively practicable thereafter, but in no event later than the end of
that month.   (f)   Expense Reimbursement. The Company shall promptly reimburse
Executive for the ordinary and necessary business expenses incurred by Executive
in the performance of the duties under this Agreement in accordance with the
Company’s customary practices applicable to executives, provided that such
expenses are incurred and accounted for in accordance with the Company’s expense
reimbursement policy. Reimbursement shall be made as soon as administratively
practicable following Executive’s submission of the necessary documents and
receipts required under the Company’s expense reimbursement policy, but in no
event later than December 31st of the calendar year following the calendar year
in which the expense was incurred.   (g)   Concession. Executive will be
provided with paid PDA or mobile phone service for one electronic device, as
well as concession Telephone and Toll Service, DSL Internet Service and in
territory Digital TV service benefits consistent with those available to other
executives.   (h)   Indemnification. Executive will be covered by the Company’s
standard Director’s and Officer’s Indemnification Agreement, providing for
indemnification consistent with the New York Business Corporation Law and the
Company’s by-laws.   5.   Termination of Employment.

Executive’s employment may be terminated by the Company or by Executive at any
time for any reason. Upon termination, Executive shall be entitled to receive
the compensation and benefits described in Section 7. Executive’s employment
will terminate under the following conditions:

(a)   Death. Executive’s employment shall terminate upon Executive’s death.  
(b)   Total Disability. The Company may terminate Executive’s employment upon
his becoming Totally Disabled. For purposes of this Agreement, Executive shall
be “Totally Disabled” if Executive is physically or mentally incapacitated so as
to render Executive incapable of performing his usual and customary duties under
this Agreement without

Page 3 of 18



--------------------------------------------------------------------------------



 



    reasonable accommodation. Executive’s receipt of disability benefits under
the Company’s long-term disability plan, if any, or receipt of Social Security
disability benefits shall be deemed conclusive evidence of Total Disability for
purpose of this Agreement; provided, however, that in the absence of Executive’s
receipt of such long-term disability benefits or Social Security benefits, the
Company may, in its reasonable discretion (but based upon appropriate medical
evidence), determine that Executive is Totally Disabled.

(c)   Termination by the Company for Cause.

  (i)   The Company may terminate Executive’s employment for Cause at any time
after providing written notice to Executive.     (ii)   For purposes of this
Agreement, the term “Cause” shall mean any of the following: (A) conviction of a
crime or a nolo contendere plea involving the alleged commission by Executive of
a felony or of a criminal act involving, in the good faith judgment and sole
discretion of the Board, fraud, dishonesty, or moral turpitude; (B) deliberate
and continual refusal to perform employment duties reasonably requested by the
Board after fifteen (15) days’ written notice by certified mail of such failure
to perform, specifying that the failure constitutes cause (other than as a
result of vacation, sickness, illness or injury); (C) fraud or embezzlement as
determined by the Board; (D) gross misconduct or gross negligence in connection
with the business of the Company or an affiliate which has a substantial adverse
effect on the Company or the affiliate; or (E) breach of the terms of the
confidentiality, non-solicitation and non-competition provisions of Section 9.  
  (iii)   Regardless of whether Executive’s employment initially was considered
to be terminated for any reason other than Cause, Executive’s employment will be
considered to have been terminated for Cause for purposes of this Agreement if
the Board subsequently determines that Executive engaged in an act constituting
Cause during the Employment Period or Executive breached the terms of the terms
of the confidentiality, non-solicitation and non-competition provisions of
Section 9 after his termination.

(d)   Termination by the Company Without Cause. The Company may terminate
Executive’s employment at any time under this Agreement without Cause after
providing written notice to Executive.   (e)   Termination by Executive.
Executive may terminate his employment under this Agreement after providing
thirty (30) days’ written notice to the Company.   (f)   Expiration of Initial
Term or Renewal Period. In the event that either party gives written notice of
non-renewal of the Initial Term or a Renewal Period, as applicable, pursuant to
Section 2, Executive’s employment shall terminate upon the expiration of the
Initial Term or Renewal Period.

Page 4 of 18



--------------------------------------------------------------------------------



 



6.   Return of Property and Information.

Executive agrees that when his employment with the Company ends, he will
immediately return to the Company all property, data, information and knowledge
which are in his possession or under his control, including without limitation
all documents, forms, correspondence, financial records and forecasts, operation
manuals, notebooks, reports, proposals, computer programs, software, software
documentation, employee handbooks, supervisor’s manuals, lists of clients and
referral sources, client data, and all copies thereof, relating in any way to
the business of the Company, whether relating to the Company directly or to a
client of the Company, made or obtained by Executive during his employment with
the Company, whether or not such data, information, or knowledge constitute
confidential or trade secret information.

7.   Compensation Following Termination of Employment.   (a)   Termination for
Any Reason. Upon termination of Executive’s employment for any reason under this
Agreement, Executive (or his designated beneficiary or estate, as the case may
be) shall be entitled to receive the following compensation:

  (i)   Earned but Unpaid Compensation. The Company shall pay Executive any
accrued but unpaid Base Salary for services rendered through the date of
termination, any appropriately documented and accrued but unpaid expenses
required to be reimbursed under this Agreement, and any unused vacation accrued
to the date of termination.     (ii)   Other Compensation and Benefits. Except
as may be provided under this Agreement, any benefits to which Executive may be
entitled through the date of Executive’s termination pursuant to the plans,
policies and arrangements referred to in Section 4(d) shall be determined and
paid in accordance with the terms of such plans, policies and arrangements, and
except as otherwise provided by this Agreement, Executive shall have no right to
receive any other compensation, or to participate in any other plan, arrangement
or benefit, with respect to future periods after such termination or
resignation.

(b)   Termination by the Company Without Cause not in Connection With a Change
in Control. In the event Executive’s employment is terminated without Cause
before a Change in Control (as defined by Section 7(c)(iii)) or more than
twenty-four (24) months after a Change in Control, if Executive executes the
Release and Waiver required by Section 8 and such Release and Waiver is not
revoked on or before the expiration of the revocation period thereof, and
Executive has complied with the return of property and information provision set
forth in Section 6, then in addition to the payments to be made pursuant to
Section 7(a), the Company shall also:

  (i)   Severance Pay. Pay to Executive severance pay in an amount equal to 100%
of his Base Salary in effect as of the date of his termination of employment.
Payment of such severance pay shall be made in a lump sum as soon as
administratively practicable after the date of Executive’s termination (or if
required by Section 409A, on the six (6) month anniversary of his termination),

Page 5 of 18



--------------------------------------------------------------------------------



 



      but no later than ninety (90) days thereafter, and not before the
expiration of the revocation period for the Release and Waiver.

  (ii)   Annual Bonus. Pay to Executive the target amount of the Annual Bonus
under the Applicable Plan for the year in which the termination of Executive’s
employment occurs. Payment of such Annual Bonus shall be made in a lump sum as
soon as administratively practicable after the date of Executive’s termination
(or if required by Section 409A, on the six (6) month anniversary of his
termination), but no later than ninety (90) days thereafter, and not before the
expiration of the revocation period for the Release and Waiver.     (iii)  
Benefits Continuation. Continue to provide Executive and his family for the
one-year period following Executive’s termination with the health and welfare
benefits, including, but not limited to, benefits under any medical and dental
benefits plan, life insurance plan, short-term and long-term disability plans,
or other executive benefit or fringe benefit plan, which Executive and his
family were receiving as of the date of Executive’s termination. The Company
shall provide such benefits at the same cost to Executive as the cost, if any,
charged to Executive for those benefits at the time of his termination. To the
extent that the provision of such benefits at the Company’s expense during the
six (6) month period following Executive’s termination would violate the
requirements of Section 409A, then Executive shall be required to pay to the
Company the Company portion of the cost of such benefits during such six (6)
month period, and the Company shall reimburse Executive for the amounts so paid
by Executive on the six (6) month anniversary of his termination, or as soon as
administratively practicable thereafter, but no later than ninety (90) days
thereafter.

(c)   Termination by the Company Without Cause or by Executive for Good Reason
in Connection With a Change in Control.

  (i)   In the event Executive’s employment is terminated by the Company without
Cause, or by Executive for Good Reason, within the twenty-four (24) month period
following a Change in Control, if Executive executes the Release and Waiver
required by Section 8 and such Release and Waiver is not revoked on or before
the expiration of the revocation period thereof, and Executive has complied with
the return of property and information provision set forth in Section 6, then in
addition to the payments to be made pursuant to Section 7(a), but subject to
Section 7(c)(iv), the Company shall also:

Page 6 of 18



--------------------------------------------------------------------------------



 



  (A)   Severance Pay. Pay to Executive severance pay in an amount equal to 150%
of his Base Salary at its highest level in effect from the date of the Change in
Control through his termination of employment. Payment of such severance pay
shall be made in a lump sum as soon as administratively practicable after the
date of Executive’s termination (or if required by Section 409A, on the six
(6) month anniversary of his termination), but no later than ninety (90) days
thereafter, and not before the expiration of the revocation period for the
Release and Waiver.     (B)   Annual Bonus. Pay to Executive 150% of the target
amount of the Annual Bonus under the Applicable Plan for the year in which the
termination of Executive’s employment occurs. Payment of such Annual Bonus shall
be made in a lump sum as soon as administratively practicable after the date of
Executive’s termination (or if required by Section 409A, on the six (6) month
anniversary of his termination), but no later than ninety (90) days thereafter,
and not before the expiration of the revocation period for the Release and
Waiver.     (C)   Equity Vesting Acceleration. Accelerate the vesting of and the
lapsing of restrictions on any unvested or restricted equity compensation (e.g.,
stock options, restricted stock, etc.).     (D)   Benefits Continuation.
Continue to provide Executive and his family for the one-year period following
Executive’s termination with the health and welfare benefits, including, but not
limited to, benefits under any medical and dental benefits plan, life insurance
plan, short-term and long-term disability plans, or other executive benefit or
fringe benefit plan, which Executive and his family were receiving as of the
date of Executive’s termination. The Company shall provide such benefits at the
same cost to Executive as the cost, if any, charged to Executive for those
benefits at the time of his termination. To the extent that the provision of
such benefits at the Company’s expense during the six (6) month period following
Executive’s termination would violate the requirements of Section 409A, then
Executive shall be required to pay to the Company the Company portion of the
cost of such benefits during such six (6) month period, and the Company shall
reimburse Executive for the amounts so paid by Executive on the six (6) month
anniversary of his termination, or as soon as administratively practicable
thereafter, but no later than ninety (90) days thereafter.

  (ii)   “Good Reason.” For purposes of this Agreement, the term “Good Reason”
shall mean the occurrence of any of the following in connection with a Change in
Control, without Executive’s express written consent: (A) the assignment of
duties to Executive materially inconsistent with Executive’s current
authorities, duties, responsibilities and status; (B) any reduction in
Executive’s title, position, or reporting lines; (C) the relocation of Executive
to an office or location more than seventy-five (75) miles from the office or
location of Executive’s work as of

Page 7 of 18



--------------------------------------------------------------------------------



 



      the date of the Change in Control; (D) requiring Executive to travel on
Company business to a substantially greater extent than required as of the date
of the Change in Control; or (E) the reduction in Executive’s Base Salary as in
effect on the date of the Change in Control.

  (iii)   “Change in Control.” For purposes of this Agreement, the term “Change
in Control” shall mean the happening of any of the following:

  (A)   Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (a “Person”) becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either (1) the
then outstanding common shares of the Company (the “Outstanding Company Common
Shares”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
such beneficial ownership shall not constitute a Change in Control if it occurs
as a result of any of the following acquisitions of securities: (I) any
acquisition directly from the Company, (II) any acquisition by the Company or
any corporation, partnership, trust or other entity controlled by the Company (a
“Subsidiary”), (III) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (IV) any
acquisition by an underwriter temporarily holding Company securities pursuant to
an offering of such securities, (V) any acquisition by an individual, entity or
group that is permitted to, and actually does, report its beneficial ownership
on Schedule 13-G (or any successor schedule); provided that, if any such
individual, entity or group subsequently becomes required to or does report its
beneficial ownership on Schedule 13D (or any successor schedule), then, for
purposes of this paragraph, such individual, entity or group shall be deemed to
have first acquired, on the first date on which such individual, entity or group
becomes required to or does so report, beneficial ownership of all of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
beneficially owned by it on such date, or (VI) any acquisition by any
corporation pursuant to a reorganization, merger or consolidation, if, following
such reorganization, merger or consolidation, the conditions described in
clauses (1), (2) and (3) of Section 7(c)(iii)(C) are satisfied. Notwithstanding
the foregoing, a Change in Control shall not be deemed to occur solely because
any Person (the “Subject Person”) became the beneficial owner of 25% or more of
the Outstanding Company Common Shares or Outstanding Company Voting Securities
as a result of the acquisition of Outstanding Company Common Shares or
Outstanding Company Voting Securities by the Company which, by reducing the
number of Outstanding Company Common Shares or Outstanding Company Voting
Securities, increases the proportional number of shares beneficially owned by
the Subject Person; provided, that if a Change in

Page 8 of 18



--------------------------------------------------------------------------------



 



      Control would be deemed to have occurred (but for the operation of this
sentence) as a result of the acquisition of Outstanding Company Common Shares or
Outstanding Company Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the beneficial owner of
any additional Outstanding Company Common Shares or Outstanding Company Voting
Securities which increases the percentage of the Outstanding Company Common
Shares or Outstanding Company Voting Securities beneficially owned by the
Subject Person, then a Change in Control shall then be deemed to have occurred;
or

  (B)   Individuals who, as of the date of this Agreement, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board, including by reason of agreement intended to avoid or settle any
such actual or threatened contest or solicitation; or     (C)   The consummation
of a reorganization, merger, statutory share exchange, consolidation, or similar
corporate transaction involving the Company or any of its direct or indirect
Subsidiaries (each a “Business Combination”). in each case, unless, following
such Business Combination, (1) the Outstanding Company Common Shares and the
Outstanding Company Voting Securities immediately prior to such Business
Combination, continue to represent (either by remaining outstanding or being
converted into voting securities of the resulting or surviving entity or any
parent thereof) more than 50% of the then-outstanding shares of common stock and
the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from Business Combination (including, without limitation,
a corporation that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (2) no Person (excluding the Company, any employee benefit plan
(or related trust) of the Company, a Subsidiary or such corporation resulting
from such Business Combination or any parent or a subsidiary thereof, and any
Person beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, 25% or more of the Outstanding Company
Common Shares or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 25% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from

Page 9 of 18



--------------------------------------------------------------------------------



 



      such Business Combination (or any parent thereof) or the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors, and (3) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination (or any parent thereof) were members of the Incumbent Board
at the time of the execution of the initial agreement or action of the Board
providing for such Business Combination; or

  (D)   The consummation of the sale, lease, exchange or other disposition of
all or substantially all of the assets of the Company, unless such assets have
been sold, leased, exchanged or disposed of to a corporation with respect to
which following such sale, lease, exchange or other disposition (1) more than
50% of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation (or any parent thereof) entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Shares
and Outstanding Company Voting Securities immediately prior to such sale, lease,
exchange or other disposition in substantially the same proportions as their
ownership immediately prior to such sale, lease, exchange or other disposition
of such Outstanding Company Common Shares and Outstanding Company Voting Shares,
as the case may be, (2) no Person (excluding the Company and any employee
benefit plan (or related trust) of the Company or a Subsidiary of such
corporation or a subsidiary thereof and any Person beneficially owning,
immediately prior to such sale, lease, exchange or other disposition, directly
or indirectly, 25% or more of the Outstanding Company Common Shares or
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock of such corporation (or any parent thereof) and the
combined voting power of the then outstanding voting securities of such
corporation (or any parent thereof) entitled to vote generally in the election
of directors, and (3) at least a majority of the members of the board of
directors of such corporation (or any parent thereof) were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale, lease, exchange or other disposition of
assets of the Company; or     (E)   Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company.

  (iv)   Potential Section 280G Adjustment. In the event that any amount or
benefit to be paid or provided to Executive pursuant to Section 7(c)(i), taken
together with any amounts or benefits otherwise paid or provided to Executive by
the Company

Page 10 of 18



--------------------------------------------------------------------------------



 



    or any affiliated company (collectively, the “Covered Payments”), would be
an “excess parachute payment,” as defined in Section 280G of the Code and the
related Treasury Regulations and other guidance issued thereunder, and would
thereby subject Executive to the tax imposed under Section 4999 of the Code (the
“Excise Tax”), then the Company shall either (A) make the Covered Payment to
Executive without adjustment and subject to the Excise Tax, or (B) reduce the
Covered Payments to the maximum amount that may be paid without Executive
becoming subject to the Excise Tax (such reduced amount, the “Payment Cap”),
whichever provides the greater net after-tax benefit to Executive. In the event
that the reduction of the Covered Payments will provide Executive with the
greater net after-tax benefit, Executive shall have the right to designate which
of the payments and benefits otherwise provided for in Section 7(c)(i) that he
will receive in connection with the application of the Payment Cap.

(d)   Termination of Employment. For purposes of this Section 7, the term
“termination of employment” and words of similar import shall mean a “separation
from service” as defined by Section 409A, and this Section 7 shall be
interpreted and administered consistent with such definition.

(e)   No Mitigation; No Set-Off Against Severance Benefits. Executive shall not
be required to mitigate damages or the amount of any payment or benefits
provided for under Section 7 by seeking other employment or otherwise, nor shall
the amount of any payment or benefits provided for in Section 7 be reduced by
any compensation earned by Executive as a result of employment by another
employer after the date of termination of Executive’s employment with the
Company, except as otherwise provided by the confidentiality, non-solicitation
and non-competition provisions of Section 9. In addition, the Company’s
obligations under this Agreement shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against Executive.

8.   Release and Waiver.

(a)   In exchange for the additional consideration under Section 7 to which
Executive would not otherwise be entitled, Executive shall generally and
completely release the Company, its subsidiaries and affiliates, and its
directors, officers, executives, shareholders, partners, agents, attorneys,
predecessors, successors, insurers and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring at any time
prior to or at Executive’s termination. Such general release shall include, but
shall not be limited to: (i) all claims arising out of or in any way related to
Executive’s employment with the Company or the termination of that employment;
(ii) all claims related to Executive’s compensation or benefits from the
Company, including salary, bonuses, incentive compensation, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options,
restricted stock, or any other ownership or equity interests in the Company, or
its subsidiaries or affiliates under all State and federal statutes such as the
Fair Labor Standards Act, the Family and Medical Leave Act, the Employee
Retirement and Income Security Act, the New York Labor Law and any similar State
or local statute,

Page 11 of 18



--------------------------------------------------------------------------------



 



    regulation or order; (iii) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under, for
example, the Age Discrimination in Employment Act (the “ADEA”), Title VII of the
Civil Rights Act of 1964, as amended, the Rehabilitation Act of 1973, the
Americans With Disabilities Act, the Equal Pay Act, the Family Medical Leave
Act, the New York Human Rights Law and any similar State or local statute,
regulation or order. Notwithstanding the foregoing, Executive shall not be
required to release the Company or its subsidiaries or affiliates from: (A) any
obligation to indemnify Executive pursuant to the articles and bylaws of the
Company, any valid fully executed indemnification agreement with the Company,
any applicable directors and officers liability insurance policy, and applicable
law; or (B) any obligations to make payments to Executive under Section 7.
Executive shall be required to represent that he has no lawsuits, claims or
actions pending in his name, or on behalf of any other person or entity, against
the Company or its subsidiaries or affiliates, or any other person or entity
subject to the release to be granted under this Section.

(b)   Executive shall acknowledge that: (i) he is knowingly and voluntarily
waiving and releasing any rights he may have under the ADEA; (ii) that the
consideration given for the waiver and release (i.e., the additional
consideration to be provided under Section 7) is in addition to anything of
value to which he is already entitled; and (iii) that he has been advised, as
required by the ADEA, that: (A) his waiver and release does not apply to any
rights or claims that may arise after the date that he signs such release;
(B) he should consult with an attorney prior to signing the release (although he
may choose voluntarily not to do so); (C) he has twenty-one (21) days from the
date he receives the proposed release to consider the release (although he may
choose voluntarily to sign it earlier); (D) he has seven (7) days following the
date he signs the release to revoke the release by providing written notice of
his revocation to the Board; and (E) the release will not be effective until the
date upon which the revocation period has expired, which will be the eighth day
after the date that the release is signed by Executive.

(c)   The claims included in this release and waiver do not include vested
rights, if any, under any qualified retirement plan in which Executive
participates, and his COBRA, unemployment compensation and worker’s compensation
rights, if any. Nothing in this release shall be construed to constitute a
waiver of: (i) any claims Executive may have against the Company that arise from
acts or omissions that occur after the effective date of this Release; (ii)
Executive’s right to file an administrative charge with any governmental agency
concerning the termination of that employment; or (iii) Executive’s right to
participate in any administrative or court investigation, hearing or proceeding.
Executive agrees, however, to waive and release any right to receive any
individual remedy or to recover any individual monetary or non-monetary damages
as a result of any such administrative charge or proceeding. In addition, this
release does not affect Executive’s rights as expressly created by this
Agreement, and does not limit his ability to enforce this Agreement.

Page 12 of 18



--------------------------------------------------------------------------------



 



9.   Executive Covenants.

(a)   Non-Disclosure of Confidential Information and Trade Secrets.

  (i)   During the course of Executive’s employment with the Company, Executive
will acquire and have access to Confidential Information and Trade Secrets
belonging to the Company, its affiliates, subsidiaries, divisions and joint
ventures (collectively referred to as the “Company” throughout and for purposes
of this Section 9). Such Confidential Information and Trade Secrets include,
without limitation, business and technical information, whatever its nature and
form and whether obtained orally, by observation, from written materials or
otherwise, as for example: (A) financial and business information, such as
information with respect to costs, commissions, fees, profits, profit margins,
sales, markets, mailing lists, accounts receivables and accounts payables,
pricing strategies, strategies and plans for future business, new business,
product or other development, potential acquisitions or divestitures, and new
marketing ideas; (B) marketing information, such as information on markets, end
users and applications, the identity of the Company’s customers, vendors,
suppliers, and distributors, their names and addresses, the names of
representatives of the Company’s customers, vendors, distributors or suppliers
responsible for entering into contracts with the Company, the Company’s
financial arrangements with its distributors and suppliers, the amounts paid by
such customers to the Company, specific customer needs and requirements, leads
and referrals to prospective customers; and (C) personnel information, such as
the identity and number of the Company’s employees, personal information such as
social security numbers, skills, qualifications, and abilities. Executive
acknowledges and agrees that the Confidential Information and Trade Secrets are
not generally known or available to the general public, but have been developed,
complied or acquired by the Company at its great effort and expense and for
commercial advantage and, therefore, takes every reasonable precaution to
prevent the use or disclosure of any part of it by or to unauthorized persons.
Confidential Information and Trade Secrets can be in any form or media, whether
oral, written or machine readable, including electronic files.     (ii)  
Executive agrees he will not, while associated with the Company and for so long
thereafter as the pertinent information or documentation remains confidential,
directly or indirectly use, disclose or disseminate to any other person,
organization or entity or otherwise use any Confidential Information and Trade
Secrets, except as specifically required in the performance of Executive’s
duties on behalf of the Company or with prior written authorization from the
Board.

(b)   Non-Solicitation of Customers. Executive acknowledges and agrees that
during the course of and solely as a result of employment with the Company, he
will come into contact with some, most or all of the Company’s customers and
will have access to Confidential Information and Trade Secrets regarding the
Company’s customers, distributors and suppliers. Consequently, Executive
covenants and agrees that in the event of the termination of his employment,
whether such termination is voluntary or involuntary, Executive will not, for a
period of twelve (12) months following such

Page 13 of 18



--------------------------------------------------------------------------------



 



    termination, directly or indirectly, solicit or initiate contact with any
customer, former customer or prospective customer of the Company for the purpose
of selling products or services to the customer competitive with the products or
services purchased by the customer from the Company. This restriction shall
apply to any customer, former customer or prospective customer of the Company
with whom Executive had contact or about whom Executive obtained Confidential
Information or Trade Secrets during his employment with the Company. For the
purposes of this Section, “contact” means interaction between Executive and the
customer or then prospective customer which takes place to further the business
relationship, or making sales to our performing services for the customer or
prospective customer on behalf of the Company. This restriction will not apply
when a former employee who is not working in a competitive capacity responds to
a request for proposal on behalf of his new employer who is not engaged in the
same or similar businesses as the Company.

(c)   Non-Compete. Executive acknowledges that his services are special and
unique, and compensation is partly in consideration of and conditioned upon
Executive not competing with Company, and that a covenant on Executive’s part
not to compete is essential to protect the business and good will of the
Company. Accordingly, except as hereinafter provided, Executive agrees that for
twelve (12) months after the termination of his employment, Executive shall not
be engaged or interested as a director, officer, stockholder (except as provided
herein), employee, partner, individual proprietor, lender or in any other
capacity, in any business, which competitive with the business of the Company as
conducted at the time of Executive’s termination and which involves Executive’s
knowledge, actions or assistance within the counties of Westchester, Rockland,
Ulster, Orange, Duchess and Sullivan in New York and Sussex, Bergen and Passaic
in New Jersey; however, this restriction will not apply to new kinds of business
in which Executive may engage in the future, after such termination, unless
Executive has been actively engaged in the development or otherwise involved in
such business while an employee of the Company. In addition, Executive agrees
that for this same twelve (12) months, he shall not recruit or recommend any
other person who is or was an employee of the Company while Executive was also
an employee, to any business which is competitive with the business of Executive
as conducted at the time of Executive’s termination and which involves
Executive’s knowledge, actions or assistance within the counties of Westchester,
Rockland, Ulster, Orange, Duchess and Sullivan in New York and Sussex, Bergen
and Passaic in New Jersey. Nothing herein shall prohibit Executive from
investing in any securities of any corporation which is in competition with the
Company, whose securities are listed on a national exchange or traded in the
over-the-counter market if Executive shall own less than 5% of the outstanding
securities of such operation.

(d)   Enforcement of Covenants. Executive acknowledges and agrees that
compliance with the covenants set forth in this Section 9 is necessary to
protect the Confidential Information and Trade Secrets, business and goodwill of
the Company, and that any breach of this Section 9 will result in irreparable
and continuing harm to the Company, for which money damages may not provide
adequate relief. Accordingly, in the event of any breach or anticipatory breach
of Section 9 by Executive, the Company and Executive agree that the Company
shall be entitled to the following particular forms of relief as a

Page 14 of 18



--------------------------------------------------------------------------------



 



    result of such breach, in addition to any remedies otherwise available to it
at law or equity: (i) injunctions, both preliminary and permanent, enjoining or
restraining such breach or anticipatory breach, and Executive hereby consents to
the issuance thereof forthwith and without bond; and (ii) recovery of all
reasonable sums and costs, including attorneys’ fees, incurred by the Company to
enforce the provisions of this Section 9.

10.   Withholding of Taxes

The Company shall withhold from any compensation and benefits payable under this
Agreement all applicable federal, state, local or other taxes.

11.   No Claim Against Assets.

Nothing in this Agreement shall be construed as giving Executive any claim
against any specific assets of the Company or as imposing any trustee
relationship upon the Company in respect of Executive. The Company shall not be
required to establish a special or separate fund or to segregate any of its
assets in order to provide for the satisfaction of its obligations under this
Agreement. Executive’s rights under this Agreement shall be limited to those of
an unsecured general creditor of the Company and its affiliates.

12.   Executive Acknowledgement.

Executive acknowledges that he has had the opportunity to discuss this Agreement
with and obtain advice from his private attorney, has had sufficient time to and
has carefully read and fully understands all of the provisions of this
Agreement, and is knowingly and voluntarily entering into this Agreement.

13.   Successors and Assignment.

(a)   Except as otherwise provided in this Agreement, this Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
heirs, representatives, successors and assigns.

(b)   The Company shall require any successor or successors (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Executive, to acknowledge expressly that this
Agreement is binding upon and enforceable against the Company in accordance with
the terms hereof, and to become jointly and severally obligated with the Company
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession or successions had
taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement by the
Company.

(c)   The rights and benefits of Executive under this Agreement are personal to
him and no such right or benefit shall be subject to voluntary or involuntary
alienation, assignment or transfer; provided, however, that nothing in this
Section 13 shall preclude Executive from designating a beneficiary or
beneficiaries to receive any benefit payable on his death.

Page 15 of 18



--------------------------------------------------------------------------------



 



14.   Entire Agreement; Amendment.

This Agreement shall supersede any and all existing oral or written agreements,
representations, or warranties between Executive and the Company (or any of its
subsidiaries or affiliated entities) relating to the terms of Executive’s
employment, except for the Company’s Code of Ethics and the Director’s and
Officer’s Indemnification Agreement. This Agreement may not be amended except by
a written agreement signed by both parties.

15.   Governing Law.

This Agreement shall be governed by and construed in accordance with the
domestic substantive laws of the State of New York, without giving effect to any
conflicts or choice of laws rule or provision that would result in the
application of the domestic substantive laws of any other jurisdiction.

16.   Section 409A.

The parties intend that this Agreement and the payments and benefits to be
provided hereunder satisfy the requirements of Section 409A, and this Agreement
shall be administered and interpreted consistent with such intention.

17.   Notices.

Any notice, consent, request or other communication made or given in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by registered or certified mail, return receipt
requested, or by facsimile or by hand delivery, to those listed below at their
following respective addresses or at such other address as each may specify by
notice to the others:
To the Company:
Warwick Valley Telephone Company
Attention: Director of Human Resources
47 Main Street
Warwick, New York 10990

To Executive:
At the address set forth below

18.   Miscellaneous.

(a)   Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

Page 16 of 18



--------------------------------------------------------------------------------



 



(b)   Severability. If any term or provision of this Agreement is declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, such term or provision shall immediately become null
and void, leaving the remainder of this Agreement in full force and effect.

(c)   Headings. Section headings are used herein for convenience of reference
only and shall not affect the meaning of any provision of this Agreement.

(d)   Rules of Construction. Whenever the context so requires, the use of the
singular shall be deemed to include the plural and vice versa.

(e)   Authority to Enter into this Agreement. The officer of the Company whose
signature appears below has been authorized to enter into this Agreement on
behalf of the Company.

(f)   Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, and
such counterparts will together constitute but one agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year set forth below.

                              WARWICK VALLEY TELEPHONE COMPANY       EXECUTIVE  
     
 
                            By:   /s/ Robert J. DeValentino       By:   /s/
Duane W. Albro                          
 
  Printed Name:   Robert J. DeValentino           Printed Name:   Duane W. Albro
   
 
  Title:   Chairperson — Compensation Committee                      
Date:
  May 29, 2008           Date:   May 27, 2008        

Page 17 of 18



--------------------------------------------------------------------------------



 



APPENDIX A
2008 Annual Bonus
Target Amount: 50% of base salary ($135,000)
Actual Bonus Payout = Target Bonus ($135,000) x Total Payout Factor
Methodology:

                                          Financial Metric   Weighting   Result
  Target   Actual / Target   Payout Factor     A   B   C   (B / C)   A x (B / C)
Revenue
    0.25     TBD   $ 26,406,000     TBD   TBD
EBITDA
    0.25     TBD   $ 4,832,000     TBD   TBD
Free Cash Flow
    0.25     TBD   $ 1,479,000     TBD   TBD
Net Income
    0.25     TBD   $ 5,363,000     TBD   TBD
Total
    1.00                             Total Payout Factor

2008 Incentive Compensation
Stock Options:            45,500
Restricted Shares:        9,000

Page 18 of 18